DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 12/7/2018.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 12/7, 21/2018, 2/26/19, 6/18/19, 8/16/19, 10/8/19, 4/28/20, 7/30/20, 11/9/20, has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-22 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. "Quantitative Raman characterization of cross-linked collagen thin films as a model system for diagnosing early osteoarthritis," Proc. SPIE 9704, Biomedical Vibrational Spectroscopy 2016: Advances in Research and Industry, 970415 (7 March 2016).
 As to claims 1-6, Wang teaches a method of analyzing mammal cartilage tissue, comprising: generating a Raman spectrum of cartilage tissue; and measuring one or more Raman spectrum peaks corresponding to a cartilage crosslinking moiety (introduction, paragraphs 2-4).

As to claims 13-17, Wang teaches a method of analyzing Raman spectral data from collagen, comprising: decomposing a Raman signal from the collagen into predetermined chemical structures and their respective allowable vibrational modes; modeling each of said predetermined chemical structures as a mathematical function; combining the mathematical functions into an optimization function that produces a model of the spectra; extracting information from the model indicative of changes in relative concentration of CxLs; and quantitatively assessing changes in relative concentration of CxLs induced by glutaraldehyde fixation to diagnose the osteoarthritis (introduction, last paragraph of introduction, abstract, pages 1-6 ).
As to claims 18-22, Wang teaches a method of diagnosing osteoarthritis, the method comprising: decomposing a Raman signal from collagen into predetermined chemical structures and their respective allowable vibrational modes; modeling each of said predetermined chemical structures as a mathematical function; combining the mathematical functions into an optimization function that produces a model of the spectra; extracting information from the model indicative of changes in relative concentration of CxLs; and quantitatively assessing changes in relative concentration of CxLs induced by glutaraldehyde fixation to diagnose the osteoarthritis (introduction, last paragraph of introduction, abstract, pages 1-6 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
As to claims 7-8, Wang teaches all as applied to claim 6, except for the use of endoscope or arthroscope. However, Examiner takes Official Notice that use of endoscope or arthroscope is well known in optics for sample characterization. It would have been obvious at the time of invention to use endoscope or arthroscope in optical apparatus, in order to provide optical characterization of material/sample of interest.
As to claims 9-10, Wang teaches all as applied to claim 8, except for the use fiber optic probe; handheld probe. However, Examiner takes Official Notice that use of handheld fiber optical probe is well known in the art. I would have been obvious at the time of invention to provide handheld fiber optical probe in optical apparatus in order to interrogate/scan sample at various/remote places.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886